Citation Nr: 0528911	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from January 1948 to June 1966.  He died in April 
1993.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 2000 decision, the Board 
denied the claim.  In October 2000, the Board vacated its 
July 2000 decision.  In a May 2001 decision, the Board again 
denied the claim.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2001, the Court 
vacated the Board's May 2001 decision and remanded the case 
to the Board.  A June 2002 Board decision again denied the 
claim.  

The appellant again appealed to the Court.  A February 2003 
Court order granted a joint motion requesting that the June 
2002 Board decision be vacated and once again remanded the 
case to the Board.  In October 2003, the Board remanded the 
case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the appeal was in remand status, VA received for the 
first time medical opinion evidence to the effect that an 
inservice weight gain caused or contributed substantially or 
materially to cause his death.  See February 2004 letter from 
Irfan-UI Huq, M.D..  Similarly, VA received for the first 
time medical opinion evidence to the effect that the veteran 
showed the early signs and symptoms of diabetes mellitus 
while in military service, that service connection for 
diabetes mellitus should have been granted during his life 
time, and that diabetes mellitus caused or contributed 
substantially or materially to cause his death.  See March 
2004 letter from Craig N. Bash, M.D..  In light of this new 
evidence and the fact that it has yet to be considered by a 
VA examiner, another remand to obtain a VA medical opinion 
based on the consideration of these opinions is required.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 
19.9 (2004).  

Secondly, on remand the claimant should be notified that the 
current record is devoid of any medical evidence showing 
complaints, diagnoses, or treatment for obesity for the first 
14 years following the veteran's June 1966 separation from 
military service (see January 1980 treatment records from 
Hampton Hospital), or a diagnosis of diabetes mellitus until 
diagnosed after his death by Dr. Bash in March 2004.  
Therefore, since such evidence is critical to establishing 
her claim, she is invited to obtain and associate with the 
record any pertinent evidence.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.303 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the appellant 
and notify her that the current record is 
devoid of any medical evidence showing 
complaints, diagnoses, or treatment for 
obesity for the first 14 years following 
the veteran's June 1966 separation from 
military service.  The record is also 
devoid of any evidence suggesting a 
diagnosis of diabetes mellitus was until 
that disorder was diagnosed in March 
2004.  She is invited to identify the 
location of any relevant medical records 
during this time period so that VA may 
obtain them on her behalf.  

2.  The RO should make arrangements with 
an appropriate VA facility for the 
appellant's claims file to be reviewed by 
a panel of three physicians.  Based on a 
review of the claims folder, the panel 
must provide a consensus opinion address 
the following:

As to any inservice weight gain, is 
it at least as likely as not (i.e., 
is there a 50/50 chance) that this 
weight gain caused or contributed 
substantially or materially to cause 
his death?  

Is it at least as likely as not that 
diabetes mellitus was incurred 
during military service, to include 
due to any in-service weight gain?  
Is it at least as likely as not that 
diabetes mellitus was compensably 
disabling within the first year 
following the veteran's June 1966 
separation from active duty?  

If diabetes was incurred military 
service or if diabetes was 
compensably disabling within a year 
of separation from active duty, 
address whether it is at least as 
likely as not that diabetes caused 
or contributed substantially or 
materially to cause the veteran's 
death.  

In providing answers to the above 
questions, the physicians must comment on 
the February 2004 opinion provided by Dr. 
Ul-Huq and the March 2004 opinion 
provided by Dr. Bash.  

2.  After the development requested has 
been completed, the RO should review the 
panel report to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the appellant with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
any further changes in the VCAA and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


